internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom p si plr-116110-99 date date number release date company state shareholders m n a b c d e f g h i plr-116110-99 dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code that the termination of company's s_corporation_election was inadvertent company represents the following facts company was incorporated under the laws of state on a and elected under sec_1362 to be an s_corporation effective b company’s s election terminated on c when m purchased company shares and caused them to be issued in the name of n an ineligible shareholder under sec_1361 company’s accounting firm old firm initially misidentified m as the owner of the shares in question for d notwithstanding that ownership of these shares was in the name of n in preparing company’s tax returns for e old firm correctly identified n as the shareholder of record but failed to inform either company or m that n was an ineligible shareholder in late f company hired another accounting firm new firm to prepare its financial statements and tax returns in early g while finalizing company’s returns new firm discovered the ineligible shareholder and notified both company and m company and m then contacted legal counsel and initiated a series of actions that culminated in company issuing a substituted stock certificate in m’s name effective h according to company had it been properly advised by its accountants it never would have permitted company shares to be held by n company represents that n’s stock ownership was in no manner part of a plan to terminate company’s s election except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation plr-116110-99 sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as might be required by the secretary regarding this period then notwithstanding the circumstances resulting in termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent according to the legislative_history of sec_1362 f -- if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenues without undue_hardship to taxpayers for example if a corporation in good_faith determined that it had no earnings_and_profits but it is later determined on audit that its election terminated by reason of violating the passive_income test for three consecutive years because the corporation in fact did have accumulated earnings if the shareholders were to agree to treat the earnings as distributed and include the dividends in income it may be appropriate to waive the terminating events so plr-116110-99 that the election is treated as never terminated it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 after applying the applicable law and regulations to the facts and representations of this ruling_request we conclude that the termination of company’s s_corporation_election due to having an ineligible shareholder was inadvertent within the meaning of sec_1362 consequently we rule that company will be treated as continuing to be an s_corporation from c to the present unless company's s election otherwise is terminated under sec_1362 as a condition for this ruling for income_tax reporting purposes n is to be treated as the owner of the shares in question for tax_year d and m is to be treated as the owner of these shares for tax years e f and i except for the specific ruling above no opinion is expressed or implied concerning the federal_income_tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company's eligibility to be an s_corporation in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely william p o'shea chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
